           Case 2:20-cv-02278-JCM-NJK Document 12 Filed 02/18/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     ERICA KENADIE COBBIN-
 7   RICHARDSON,                                            Case No.: 2:20-cv-02278-JCM-NJK
 8           Plaintiff(s),                                                  Order
 9   v.                                                                [Docket No. 10]
10   WORKFORCE CONNECTIONS,
11           Defendant(s).
12         Pending before the Court is the parties’ proposed discovery plan, in which they indicate
13 that they will be participating in an early neutral evaluation but are awaiting its scheduling. Docket
14 No. 10 at 3. As this case has not been assigned to the ENE program, the Court construes the
15 parties’ statement as a notice pursuant to Local Rule 16-6(b).1 Accordingly, the Clerk’s Office is
16 INSTRUCTED to assign this case to the ENE program.
17         IT IS SO ORDERED.
18         Dated: February 18, 2021
19                                                                ______________________________
                                                                  Nancy J. Koppe
20                                                                United States Magistrate Judge
21
22
23
24
25
26
27
          1
            In the future, counsel should file a notice for inclusion in the ENE program pursuant to
28 Local Rule 16-6(b).

                                                     1
